DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-10, 13, 15-16, 18-20, are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20130318874 (“DeLozier et al.”) in view of U.S. Pub No.: 20130319994 (Bringe et al.)

Regarding Claim 1, DeLozier et al. discloses Claim 1- a domestic appliance (100) having a width in a horizontal direction and a height in a vertical direction, the appliance comprising:
a main housing (100); and 
a first door (at 400) attached to the main housing, the first door (400) including:
a rear portion (408), the rear portion (408) being positionally fixed in the horizontal direction relative to the housing ([0026-[0028], see Fig.6),
	a door retainer (406) attachable and positionally fixed to the rear portion such
that the door retainer (406) is locatable at a plurality of different positions relative to the
rear portion (via the large adjustable oversized holes, [0040]);
a door skin (404), the door skin (404) being removably attached to the door retainer (406) such that the door skin (404) is locatable and positionally fixed relative to the door retainer (406); 
DeLozier et al. discloses the claimed invention except the door skin having a door skin attachment feature which is independent from the door retainer attachment feature.
	Bringe et al. discloses (Fig. 7 and 18A-B) a drawer with a rear portion (406b), door retainer (406a), door skin (406), wherein the door skin (406) is removably attached to the door retainer (406a) with a door skin attachment feature (screws along top and bottom, best seen in), which is independent from the door retainer attachment feature, such that the door skin (406) is removable from the door retainer (406a) without altering the position of the door retainer (406a) relative to the rear portion and such that the door skin (15) remains aligned with the main housing when the door skin (406) is re-attached to the door retainer (16). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin could be provided with a door skin attachment feature, similar to the one taught by Bringe et al., to provide an interchangeable and easily adjustable drawer front or door skin that can be easily attaching and reattaching to change the appearance of the door or drawer.
	Regarding Claim 3 the combination discloses (DeLozier et al.) a door retainer fastener (502) that attaches the door retainer (406) to the rear portion (408), wherein the rear portion (408) comprises (oversized hole) a slot through which a portion of the door retainer fastener passes (50), and the slot allows the door retainer to be positioned at the plurality of different positions (via the large adjustable oversized holes, [0040]).
Regarding Claim 5, the combination discloses (DeLozier et al.) a second door (300) the second door (300) being located above the first door (400) in the vertical direction,
wherein the first door (400) has a lateral edge, the second door (300) has a lateral edge, 
the lateral edge of the first door (400) aligns with the lateral edge of the second door (300) when the door retainer (406) is positioned at a first one of the plurality of different positions (via the large hole, and 
the lateral edge of the first door (400) is misaligned with the lateral edge of the second door when the door retainer (406) is positioned at a second one of the plurality of different positions ([0040])
Regarding Claims 6 and 10, the combination discloses (Bringe et al.) wherein the door skin comprises a first engagement portion (holes and screws along top and bottom), 
the door retainer comprises a second engagement portion (holes and along top and bottom), and 
the first engagement portion (at each edge of 15, seen in Fig 6), engages the second engagement portion (20), when the door skin is attached to the door retainer ([0032]-[0033]).
Regarding Claims 9 and 13, the combination discloses (DeLozier et al.) discloses wherein the rear portion (408) is a drawer that slides relative to the main housing (100).

Regarding Claim 15, Delozier et al. discloses wherein Claim 15-a drawer for a domestic appliance, the domestic appliance having a main housing, the drawer comprising:
a compartment portion (600), the compartment portion (600) being configured to slidably attach to the main housing of the domestic appliance (100);
a door retainer plate (406) attachable and postionally fixe to the compartment portion (600) such that the door retainer plate (406) is locatable at a plurality of different positions relative to the compartment portion (600; via 512) and
a door skin (404), the door skin (404) being removably attached to the door retainer plate (406), 
wherein the door skin (404) is attachable to the door retainer plate (406) such that the door skin (406) is locatable and positionally fixed in only one position relative to the door retainer plate (408);
DeLozier et al. discloses the claimed invention except the door skin having a door skin attachment feature which is independent from the door retainer attachment feature.
	Bringe et al. discloses (Fig. 7 and 18A-B) a drawer with a rear portion (406b), door retainer (406a), door skin (406), wherein the door skin (406) is removably attached to the door retainer (406a) with a door skin attachment feature (screws along top and bottom, best seen in), which is independent from the door retainer attachment feature, such that the door skin (406) is removable from the door retainer (406a) without altering the position of the door retainer (406a) relative to the rear portion and such that the door skin (15) remains aligned with the main housing when the door skin (406) is re-attached to the door retainer (16). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin could be provided with a door skin attachment feature, similar to the one taught by Bringe et al., to provide an interchangeable and easily adjustable drawer front or door skin that can be easily attaching and reattaching to change the appearance of the door or drawer.
	Regarding Claim 16, the combination discloses (DeLozier et al.) discloses wherein of the plurality of different positions are arranged along a line (screw is capable moving along a line via the large adjustable oversized holes, [0040]).
Regarding Claim 18 and 20, the combination discloses (DeLozier et al.) a wherein a door retainer plate fastener (502) that attaches the door retainer plate (406) to the compartment portion (408), 
wherein the compartment portion (408) comprises a slot (oversized holes) through which a portion of the door retainer plate (406) fastener passes, and 
the slot (oversized holes) allows the door retainer plate (406) to be positioned at the plurality of different positions (via the large adjustable oversized holes, [0040]).
Regarding Claim 19, the combination discloses (Bringe et al.) wherein the door skin (406) comprises a first engagement portion, the door retainer plate (406b) comprises a second engagement portion, and the first engagement portion slidably engages the second engagement portion  when the door skin is attached to the door retainer plate ( screws sliably enge the holes).
Claims 7, 8, 11, 12 and 22 are rejected under 35 U.S.C 103(a) as being unpatentable over DeLozier et al. and Bringe et al. as applied to claims 1, 6 and, 10 above, and further view of US 20090153006 (“Hazzard et al.)

Regarding Claims 7,8, 11, 12 and 22, combination discloses (Bringe et al.) wherein the door retainer attachment feature includes: 
a first engagement portion (screws and holes along top and bottom) on the door skin, 
a second engagement portion (holes along top and bottom) on the door retainer; and 
wherein:
the first engagement portion engages the second engagement portion (20) when the door skin is attached to the door retainer (best seen in Figs.7 and 18A-18B), 
the door skin fastener (screws) that positionally fixes the door skin (406) to the door retainer (406b);
the door skin fastener (screws) positionally fixes the door skin (406) to the door retainer (406b)such that the first engagement portion  is positionally fixed relative to the second engagement portion (as seen in Figs. 18A-18B).
The combination discloses a first engagement portion, the door retainer comprises a second engagement portion, but does not disclose wherein the first engagement portion slidably engages with the second engagement portion. 
Hazzard et al. discloses a similar drawer front system the drawer front (9) is  slidably engaged with the door skin (10)
In the same way, it would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin and the door retainer could be configured with a first engagement portion slidably engage the second engagement portion, so that the door skin and door retainer can be easily separated. As modified, the first engagement portion slidably disengages the second engagement portion when the door skin is moved in a downward direction with respect to the door retainer and slidably engages the second engagement portion when the door skin is moved in an upward direction with respect to the door retainer.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-13, 15-16, 18-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 21 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637